Citation Nr: 0208577	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  00-12 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Whether it was appropriate for the RO to reduce the rating 
for the veteran's 
service-connected low back disability from 10 to 0 percent 
effective June 4, 1955.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1940 to August 1945.

In July 1999, the RO in New Orleans, Louisiana, granted an 
earlier effective date of March 21, 1995, for an increase 
(from 0 to 10 percent) in the rating for the veteran's 
service-connected low back disability.  He appealed to the 
Board of Veterans' Appeals (Board), alleging that his rating 
should not earlier have been reduced (from 10 to 0 percent) 
effective June 4, 1955.  The Board remanded his claim to the 
RO in April 2001 for further development and consideration.  
The RO since has continued to deny his claim and returned 
his appeal to the Board.


FINDINGS OF FACT

1.  The veteran underwent a VA medical evaluation in March 
1955, which showed that the status of his service-connected 
low back disability had improved since his earlier VA medical 
evaluation in January 1950.

2.  Based on the results of the March 1955 VA medical 
evaluation showing improvement in the status of the low back 
disability, the RO proposed to reduce the rating for it from 
10 percent to the noncompensable level of 0 percent.

3.  The RO sent the veteran a letter in April 1955 apprising 
him of this proposed reduction and giving him an opportunity 
to be heard on this issue and contest it by submitting 
medical or other evidence showing a reduction was not 
warranted; the RO gave him 60 days to respond to its letter 
before actually reducing his rating; the RO also informed him 
that he could appeal their decision even if he did not submit 
any additional medical or other evidence showing that a 
reduction was not warranted, but he did not submit any 
additional evidence within the time period specified or 
appeal the decision to reduce his rating.

4.  The RO's April 1955 decision proposing to reduce the 
rating for the veteran's low back disability-effective June 
1955, was reasonable in light of the medical and other 
evidence of record at the time that decision was made and the 
applicable legal authority extant at that time; the RO's 
decision was not fatally flawed or clearly erroneous.


CONCLUSION OF LAW

The RO did not commit clear and unmistakable error by 
reducing the rating for the veteran's low back disability 
from 10 to 0 percent-effective June 4, 1955; and the 
criteria have not been met for compensation at the former 10 
percent level retroactive to the date of that reduction.  
38 C.F.R. § 3.172 and Part 4, Diagnostic Code 5295 (1955).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As previously indicated in the Board's April 2001 remand, the 
veteran alleges that he did not receive:  1) proper notice or 
2) an appropriate medical evaluation prior to reducing the 
rating for his low back disability (from 10 to 0 percent) 
effective June 4, 1955.  So as a result, he wants "back 
pay" (at the 10 percent level) retroactive to the date of 
the reduction, to compensate him for the lesser benefit 
that he received for many years-prior to the RO returning 
his rating to the 10 percent level.  (His rating since has 
been increased to 20 percent.)

Given the specific nature of his allegations (see his June 
2000 substantive appeal), the Board remanded the veteran's 
claim to the RO to readjudicate his claim in light of the 
regulations governing the propriety of a reduction in rating 
to avoid prejudicing him.  See Bernard v. Brown, 4 Vet. App. 
384, 392-93 (1993).  And the Board indicated that the RO's 
review, on remand, must include consideration of the 
provisions of 38 C.F.R. § 3.344, concerning the stabilization 
of disability evaluations since the RO did not cite or 
otherwise discuss this regulation in its July 1999 decision, 
or in the February 2000 Statement of the Case (SOC), or in 
the June 2000 Supplemental Statement of the Case (SSOC).  The 
Board also directed that the RO discuss or otherwise mention 
the notice requirements of 38 C.F.R. § 3.105(e) that must be 
adhered to prior to reducing a rating and the remaining legal 
and substantive criteria that must be met, too, prior to a 
reduction.  See also 4.1, 4.2, 4.13; Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991); Brown v. Brown, 5 Vet. App. 413, 
420-22 (1993); cf. Dofflemyer v. Derwinski, 2 Vet. App. 277 
(1992).

Up until the time of the Board's April 2001 remand, the RO 
had limited its discussion and analysis to whether the 
veteran was entitled to an increased rating for his low back 
disability prior to March 21, 1995 (i.e., an earlier 
effective date)-when, in actuality, that was not the 
dispositive issue or what he was requesting in his current 
appeal.  Rather, as alluded to above, he is contesting the 
propriety of the RO's April 1955 decision that reduced the 
rating for his low back disability (from 10 to 0 percent), 
effective June 4, 1955.  So the RO needed to adjudicate 
his claim in this particular context.  And the RO did, after 
receiving the case back from the Board on remand.

In Brown v. Brown, 5 Vet. App. 413, 421 (1993), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, when, as here, the issue is whether the RO was 
justified in reducing a rating for a service-connected 
disability, VA is required to establish-by a preponderance 
of the evidence-that the reduction in rating was warranted.  
The Court further indicated that, if the RO erroneously 
reversed the burden of proof when reducing the rating-
requiring, instead, that a preponderance of the evidence 
demonstrate that an increase in the rating was warranted, the 
remedy is to restore the prior rating, effective from the 
date of the reduction.  The Court affirmed this holding in a 
more recent decision, Kitchens v. Brown, 7 Vet. App. 320, 
324-25 (1995), again noting that VA cannot impermissibly 
reduce the rating for a veteran's service-connected 
disability without observing the applicable laws and 
regulation (specifically, 38 C.F.R. § 3.344), and, in so 
doing, erroneously relieve VA of the burden of establishing, 
by a preponderance of the evidence, that the disability in 
fact had improved warranting a reduction.  If, on remand, the 
RO had determined this occurred in 1955 when reducing the 
rating, then, according to the Court's holding, the rating 
reduction would have been "void ab initio" and would have 
been set aside as "not in accordance with the law."  
Kitchens at 325.  In this particular case, though, as 
concluded by the RO on remand, the veteran received proper 
notice and an opportunity to be heard prior to actually 
reducing his rating.  He also received an appropriate medical 
evaluation on which the RO based the reduction.  So his 
appeal for compensation at the former 10 percent level 
retroactive to the date of the reduction must be denied.

Since the reduction in question occurred in 1955, and the 
veteran did not appeal the decision, he must show that the RO 
committed clear and unmistakable error (CUE) by reducing his 
rating.  38 C.F.R. § 3.105(a).  This means he must show the 
decision was undebatably erroneous, i.e., not supported by 
the medical and other evidence of record at the time the 
decision was made or the applicable legal authority in effect 
at that time.  Conversely, a mere disagreement with how the 
RO weighed or evaluated the evidence is not sufficient reason 
to conclude there was CUE.  See, e.g., Fugo v. Brown, 6 Vet. 
App. 40, 44 (1993); Russell v. Principi, 3 Vet. App. 310, 313 
(1992); Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994); 
Porter v. Brown, 5 Vet. App. 233, 235- 236 (1993); Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994).

In 1955, the equivalent regulation to 38 C.F.R. § 3.344 was 
38 C.F.R. § 3.172.  And according to that regulation, since 
the veteran had had the 10 percent rating for his low back 
disability for at least 5 years prior to the reduction in 
1955, the RO needed to show there had been sustained and 
material improvement in the severity of his disability under 
the ordinary conditions of life.  It also was necessary to 
base the reduction on as thorough and comprehensive a medical 
evaluation as the one on which the RO had used to initially 
assign the rating being reduced.

Prior to reducing the rating for the veteran's low back 
disability in 1955, the RO considered the results of a March 
1955 VA medical evaluation.  It showed that, although the 
veteran had limitation of motion in his low back when earlier 
examined in January 1950, he no longer did.  But rather, his 
range of motion had returned to "normal."  In fact, he 
could forward flex his low back to within 4 inches of 
touching the floor with his fingertips, whereas he had 
limitation of motion on both forward flexion and backward 
extension when earlier examined in January 1950.  Also during 
the March 1955 VA medical evaluation, there were no abnormal 
curvatures of his low back, or areas of muscle spasm, or 
radiation of his pain into his lower extremities.  He also 
did not have any signs of atrophy in his lower extremities, 
or diminished reflexes, or sensory loss, and he had no 
difficulty heel and toe walking.  He also had negative 
Patrick and Lasegue tests, bilaterally, although he 
complained of a "pulling" sensation in his lumbar area at 
90 degrees during the Lasegue test.  Conversely, he had 
experienced not only pain and painful motion during his 
earlier VA medical evaluation in January 1950, but he also 
had a positive straight leg raising test, a positive 
LaGuere's test, and a positive Ely's test-all of which 
objectively confirmed his pain.  That, however, simply 
was not the case when later examined in March 1955.  Indeed, 
after reviewing the results of X-rays of his low back-which 
also were negative, the physician who examined him in March 
1955 indicated in his overall diagnostic assessment that 
"no orthopedic pathology" was noted during his objective 
clinical evaluation of the veteran.  During the earlier 
evaluation in January 1950, however, the examining VA 
physician made a definitive diagnosis of chronic lumbosacral 
sprain.  So comparing the results of the two evaluations, 
there at least was medical justification for the RO to reduce 
the rating for his low back disability (from 10 percent to 
the noncompensable level of 0 percent) because the results of 
the more recent evaluation in March 1955 showed that he 
simply no longer met any of the criteria for a compensable 
rating under the applicable diagnostic code, 5295.  Also, 
since X-rays confirmed that he did not have arthritis in his 
low back, he also could not have retained his 10 percent 
rating under Code 5003 either or, for that matter, under any 
other potentially alternative diagnostic code.

The determinative issue then becomes whether the RO gave the 
veteran appropriate notice of the intended reduction in the 
rating for his low back disability in 1955 and an opportunity 
to be heard on this issue and contest it, prior to actually 
reducing his rating.  And the evidence shows the RO in fact 
did provide him the requisite pre-reduction notice and gave 
him a grace period during which time he could show that a 
reduction was not warranted.

The RO sent the veteran a letter in April 1955 indicating 
that it was proposing to reduce his rating from 10 to 0 
percent-especially in light of the results of his most 
recent VA medical evaluation in March 1955.  The RO also 
indicated the reduction would not take effect until June 
1955, and that he therefore had 60 days to contest it by 
submitting additional evidence showing the reduction was not 
warranted.  The RO told him the best type of evidence to 
submit would be a statement from a physician who recently had 
treated or examined his disability, and that the rating 
reduction would become effective on the date indicated-
without any further notice to him, if he failed to submit any 
countervailing evidence within the time specified.  Lastly, 
the RO apprised him that even if he did not submit any 
additional evidence, he still could appeal the RO's decision 
to reduce his rating by filing the necessary paperwork 
(namely, a VA Form 1-9) within 1 year of the date of the RO's 
letter notifying him of the proposed reduction.  The RO also 
sent a copy of that letter to his representative of record, 
The American Legion.

The veteran did not thereafter submit any medical or other 
evidence within 60 days following the RO's April 1955 letter.  
He also did not appeal the RO's decision to reduce his 
rating.  It was not until nearly 40 years later, in March 
1995, that he again contacted the RO concerning this.  
Consequently, absent a finding of CUE in that 1955 decision, 
there is no basis for granting his claim for compensation at 
the 10 percent level retroactive to the effective date of 
that reduction, June 4, 1955.
The Court has held that the Veterans Claims Assistance Act of 
2000 (the "VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000), does not-as a matter of law, apply to claims 
of CUE based on decisions issued prior to enactment of the 
VCAA.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  In 
holding this, the Court noted that claims of CUE are 
fundamentally different from any other kind of action in the 
VA adjudicative process since a litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  And while CUE, 
when demonstrated, may result in reversal or revision of a 
final decision on a claim for benefits, it is not by itself a 
claim for benefits.  Thus, a "claimant," as defined by 
38 U.S.C. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE pursuant to 
38 U.S.C. §§ 5109A and 7111.  Therefore, it follows, VA's 
duty to notify and assist contained in the VCAA are not 
applicable to CUE motions.  The VCAA, incidentally, has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002), and the implementing regulations are found 
at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

The claim for compensation at the 10 percent level for the 
service-connected low back disability-retroactive to the 
date of the reduction to the noncompensable level of 0 
percent, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

